Examinada la moción de reconsideración de junio 13, 1925, sustituyanse las palabras “las demandadas” que apa-recen al final del primer párrafo, error 4, página 3, de la opi-nión, por las siguientes: “La demandada Josefa Echean-día,” y sustituyanse las dos primeras oraciones del párrafo segundo, error 4, página 3, de la opinión, por las que si-guen: “Se inició pleito en cobro de dinero contra el primi-tivo dueño de las casas. Dictada sentencia favorable a la parte demandante para ejecutarla se embargaron dichas ca-sas y anunciada luego su venta en pública subasta se adju-dicaron al postor la demandada Josefa Echeandía.” (Pág. 335.)
Y no alterando dichas correcciones las conclusiones, a que llegara esta corte, ni existiendo motivos justificados para reconsiderar la sentencia, se declara sin lugar la dicha moción de reconsideración.